IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ALEJANDRO DEJESUS,                      : No. 136 MM 2015
                                        :
                   Petitioner           :
                                        :
                                        :
             v.                         :
                                        :
                                        :
COURT OF COMMON PLEAS OF                :
LANCASTER COUNTY,                       :
                                        :
                   Respondent           :


                                    ORDER



PER CURIAM

      AND NOW, this 29th day of October, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.